UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6617


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KALEIBA SHONNTA BOULER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00010-FDW-3)


Submitted:   June 14, 2012                    Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kaleiba Shonnta Bouler, Appellant Pro Se.    Keith Michael Cave,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina;
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Kaleiba   Shonnta    Bouler       appeals   the   district       court’s

order denying her motion to reconsider the denial of her motion

seeking a reduction of sentence under 18 U.S.C. § 3582 (2006).

As     we    have    recognized,      however,        a   district       court    has     no

authority to grant a motion to reconsider its previous order

denying a 3582(c) motion.                United States v. Goodwyn, 596 F.3d
233, 235-36 (4th Cir. 2010).                  And in any event, it is evident

from       the   record    that   Bouler      is    ineligible     for    the    sentence

reduction that she seeks. *              Accordingly, we affirm the judgment

of the district court.               United States v. Bouler, No. 3:07-cr-

00010-FDW-3         (W.D.N.C.     Mar.   6,       2012)   We   dispense         with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




       *
       We note as well that Bouler’s notice of appeal was
untimely   filed.      See    Fed.    R.  App.  P.  4(b)(1)(A)(i).
Nevertheless,   because    Rule    4(b)’s  time  limits  are   not
jurisdictional, because the Government has not invoked the time
bar, and because we do not find that the delay was inordinate,
we decline to dismiss Bouler’s appeal on the grounds of
untimeliness.   See Rice v. Rivera, 617 F.3d 802, 810 (4th Cir.
2010) (stating that non-statutory claim-processing rules are not
jurisdictional); United States v. Urutyan, 564 F.3d 679, 685
(4th Cir. 2009); United States v. Mitchell, 518 F.3d 740, 744,
750 (10th Cir. 2008).



                                              2